EXHIBIT 10.1

 

 

PLACEMENT AGENT AND ADVISORY

SERVICES AGREEMENT

 

This Placement Agent and Advisory Services Agreement (this “Agreement”) is made
as of September 18, 2020 (the “Effective Date”), by and between Green Hygienics
Holdings Inc., a Nevada corporation (together with its affiliates and
subsidiaries, the “Company”), and Boustead Securities, LLC, a California limited
liability company (“BSL”). BSL and the Company (the “Parties”) agree as follows:

 

1.

Engagement of BSL: The Company hereby engages BSL, and BSL hereby accepts such
engagement, to act as the Company’s placement agent, on an exclusive basis
during the Initial Term (as defined below), with respect to the Company’s
planned securities offerings in a transaction or transactions exempt from
registration under the Securities Act of 1933, as amended, and in compliance
with the applicable laws and regulations of any jurisdiction in which securities
are sold under this Agreement (each, a “Financing”).

 

 

 

The Company acknowledges and agrees that BSL’s obligations hereunder are on a
reasonable best efforts basis only and that the execution of this Agreement does
not constitute a commitment by BSL to purchase any securities and does not
ensure the successful placement of any securities or any portion thereof or the
success of BSL with respect to securing any other Financing on behalf of the
Company. BSL will act solely as a broker with respect to identifying and
negotiating with potential investors in a Financing (“Investors”). BSL will not
act as an underwriter in any Financing.

 

 

 

As a result, Company is hereby:

 

 

 

(a) representing to BSL that no Company signatory is presently engaged on its
own or with any other party for purposes of offering the Company for sale or for
any other purpose that would interfere or compete with BSL’s services;

 

 

 

(b) covenanting that no Company signatory will engage with any other party or on
its own for purposes of offering the Company for sale or for any other purpose
that would interfere or compete with BSL’s services during the Term;

 

 

 

(c) covenanting to cooperate fully and promptly with BSL during the Term in
furtherance of the purposes of this Agreement and to immediately refer all
inquiries on the Company to BSL; and

 

 

 

(d) acknowledging that in the event any Company signatory has engaged a party in
the past to offer the Company for sale, or for any other reason that would
result in the payment of a contingent fee to such party should a Financing (as
defined below) close after the commencement date, such engagement has been
terminated and any payments that may become due thereunder shall have no effect
on the fees due to BSL hereunder.

 

 

 

BSL is pleased to act as exclusive financial advisor to the Company, including
its affiliates and subsidiaries, in connection with the Company’s intention to
pursue the corporate finance activities described in this Agreement or any
combination thereof. In such Financings, BSL may be referred to as the
“Advisor”, “Underwriter”, or “Placement Agent.” The exclusive engagement
outlined in this letter has the objective of providing growth capital and stock
liquidity for the Company’s expansion plan.



  

  1



 



 

 

BSL’s failure to identify any prospects for the Company shall not constitute a
breach of this Agreement and Company acknowledges that BSL cannot guarantee the
successful consummation of any Financing. Financing means the alienation to any
party, regardless of how or by whom procured, by one or more of the Company’s
signatories or other owners of the Company of title to or beneficial interest
(whether held directly or indirectly by such Company’s signatory[ies]) in any
shares, any membership or partnership interests, the goodwill, or substantially
all of the assets of the Company or any division thereof including, without
limitation: a sale, transfer, merger, or disposal, in whole or in part, of the
Company; (ii) the entering into, transfer or surrender of any lease, license,
option, joint venture, partnership, or franchise; (iii) any other financial
arrangement relating to the Company and having an effect similar to clause (i)
or (ii); (iv) the filing of a petition for bankruptcy or receivership by, on
behalf of, or against any Company signatory; or (v) the filing of a request to
register any securities of a Company signatory with the Securities and Exchange
Commission (or similar regulatory body outside the United States).

 

 

2.

BSL’s Compensation: The Company hereby agrees to pay BSL fees in such amount and
upon such terms and conditions contained herein upon the successful completion
of a Financing as follows:

 

 

 

Cash Advisory Fee. The Company agrees to issue to BSL Two Hundred Fifty Thousand
(250,000) common stock shares with an issuance date of the Effective Date as
advisory fee (“Advisory Fee”).

 

 

 

Success Fees. The Company will pay BSL a Success Fee, as described below, when
the Company closes on a Financing during the Term (as hereinafter defined) of
this Agreement or during a two (2) year period thereafter.

 

 

 

Financing- If the Company consummates an Financing (to include debt which is
convertible into equity), defined as a corporate investment or financial
investment of/with/into the Company, or if stock/equity is purchased directly
from a shareholder(s) of the Company, BSL shall receive a Success Fees of eight
percent (8%) of the gross proceeds received in the Financing (including, without
limitation, upon the exercise of any warrants issued in an Financing); and
warrants to purchase eight percent (8%) of the number of shares issued in the
Financing plus, and in the event that warrants or other rights are issued in the
Financing, eight percent (8%) of the shares issuable upon exercise of the
warrants or other rights, and in the event of the debt financing, warrants to
purchase an amount of Company common stock equal to the eight percent (8%) of
the gross amount of debt financing or facility received by the Company divided
by the Strike Price per Share. 

 

 

 

The warrant exercise price, i.e. the “Strike Price per Share”, shall be defined
as the lower of: 1.) the price per share paid by investors in each respective
Financing, 2.) in the event that securities convertible are sold in the
Financing, the conversion price of such securities, or 3.) in the event that
warrants or other rights are issued in the Financing, the exercise price of such
warrants or other rights.



 

  2



 



 

 

Other - If during the term of this Agreement, the Company enters into an
agreement with respect to, or consummates, any transaction or series or
combination of transactions, whereby, directly or indirectly, control of or a
material interest in the Company or any of its business, or a material amount of
any of their respective assets, is transferred, including, without limitation, a
sale or exchange of capital stock or assets, a merger or consolidation, business
combination, a tender or exchange offer, recapitalization, a leveraged or
management buy-out, the formation of a joint venture, minority investment or
partnership or similar transaction, then the Company shall pay to BSL upon the
closing of such transaction a fee equal to eight percent (8%) of the Transaction
Value of such transaction or a mutually agreed to amount, which shall include
(i) the total amount of indebtedness for borrowed funds, capitalized lease
obligations and non-trade liabilities of the Company that are either assumed by
the acquirer, redeemed or otherwise satisfied in connection with the
transaction, or which remain outstanding after the transaction is consummated;
(ii) the fair market value of any assets excluded from the transaction; (iii)
the fair market value of any ownership interests which are retained by the
Company’s shareholders or which remain outstanding after the transaction is
consummated; and (iv) the amount of any contingent payments, including, without
limitation, earn-outs, payable in connection with the transaction.

 

 

 

Transactions that are excluded from this or carved out are indicated in EXHIBIT
B.

 

 

 

The cash portion of any Success Fees will be due and payable upon the closing of
each Financing and will be payable directly to BSL from the account established
for such closing or in such other manner as may be acceptable to BSL. The
Company shall establish and maintain an SEC compliant offering deposit or escrow
account with Sutter Securities Clearing, LLC for the receipt and disbursement of
funds for the closing of any Financing and for the maintenance and
administration of the Company’s digital shareholder ledger and related digital
securities services, as applicable.

 

 

 

Any and all warrants to be issued to BSL will be due and payable upon the
closing of each Financing. Warrants shall be issued to BSL in conjunction with
the closing of each Financing (unless otherwise agreed to in writing). Warrants
may not be transferred or assigned, in whole or in part, at any time without the
prior written consent of the Company except to a wholly owned subsidiary of BSL
or a registered representative of BSL. It shall be a condition to the transfer
of warrants that any transferee thereof shall deliver to the Company a written
agreement to accept and be bound by all of the terms and conditions contained in
the warrant.

 

 

 

The warrants shall be exercisable from the date of issuance and for a term of
three (3) years. The warrants shall contain cashless exercise provisions and
shall be non-callable and non-cancelable with immediate piggy-back registration
rights. The warrants shall also have customary provisions for stock dividends,
splits, mergers, and any future stock issuances etc., at a price(s) below said
exercise price per share and shall provide for automatic exercise immediately
prior to expiration. The warrants will contain terms and conditions that are no
less favorable to BSL than the terms and conditions of any warrants issued to
the participants in the relevant Financing.

 

 

 

In the event the any Advisory Fee, Success Fee or expense reimbursement becomes
delinquent, BSL employs the same prudent collection procedures as other
businesses and, if it becomes necessary to file suit or to engage a collection
agency for the collection of any fees and/or expenses, the Company shall pay all
related costs and expenses of such collection efforts, including reasonable
attorney fees.



 

  3



 



  

3.

Certain Matters Relating to BSL’s Duties:



  

 

(a)

BSL shall (i) assist the Company in the preparation of information documents to
be shared with potential Investors (ii) identify and screen potential Investors,
and (iii) perform other related duties.

 

 

 

 

(b)

BSL shall perform its duties under this Agreement in a manner consistent with
the instructions of the Company. Such performance shall include the delivery of
information to potential interested parties, conducting due diligence, and
leading discussions with potential Investors.

 

 

 

 

(c)

BSL is and will hereafter act as an independent contractor and not as an
employee of the Company and nothing in this Agreement shall be interpreted or
construed to create any employment, partnership, joint venture, or other
relationship between BSL and the Company. BSL will not hold itself out as having
and will not state to any person that BSL has, any relationship with the Company
other than as an independent contractor. BSL shall have no right or power to
find or create any liability or obligation for or in the name of the Company or
to sign any documents on behalf of the Company.



 

4.

Certain Matters Relating to Company’s Duties:



  

 

(a)

The Company shall promptly provide BSL with all relevant information about the
Company (to the extent available to the Company in the case of parties other
than the Company) that shall be reasonably requested or required by BSL, which
information shall be complete and accurate in all material respects at the time
furnished

 

 

 

 

(b)

The Company recognizes that in order for BSL to perform properly its obligations
in a professional manner, it is necessary that BSL be informed of and, to the
extent practicable, participate in meetings and discussions between the Company
and any third party, including, without limitation, any prospective purchaser of
the Company’s securities, relating to the matters covered by the terms of BSL’s
engagement.

 

 

 

 

(c)

The Company agrees that any report or opinion, oral or written, delivered to it
by BSL is prepared solely for its confidential use and shall not be reproduced,
summarized, or referred to in any public document or given or otherwise divulged
to any other person without BSL’s prior written consent, except as may be
required by applicable law or regulation.



 

  4



 



    

 

(d)

The Company represents and warrants that: (i) it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (ii) this Agreement has been duly authorized and executed by and
constitutes a valid and binding agreement of the Company enforceable in
accordance with its terms; and (iii) the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby do not
conflict with or result in a breach of the Company’s certificate of
incorporation or by-laws. Further, this Agreement and the transactions
contemplated herein shall not conflict with or result in the breach of any
agreement to which the Company is a party at the time the transactions
contemplated herein are consummated.

 

 

 

 

(e)

In the event the Company closes on a Financing and agrees to conduct any future
Financings or an Initial Public Offering the Company will provide BSL with the
right of first refusal to be the Company’s exclusive Placement Agent and
Financial Advisor for a period of twenty-four (24) months from the end of the
Term.

 

 

 

5.  

Term; Termination of Agreement. The initial term of this Agreement shall six (6)
months from the Company’s delivery of the Offering Memorandum to BSL (the
“Initial Term”). After the Initial Term, the term of this Agreement will
automatically be extended for an additional successive one (1) year periods
unless either party provides written notice to the other party of its intent not
to so extend the term at least thirty (30) days before the expiration of the
then current term. The Initial Term and any subsequent extensions shall be known
as the “Term”. Either party may terminate this Agreement prior to its expiration
by notifying the other party in writing upon a material breach by that other
party, unless such breach is curable and is in fact cured within thirty (30)
days after such notice. Notwithstanding the foregoing, all provisions of this
Agreement (including Exhibit A hereto) other than Sections 1, 3 and 4 (a) and
(b) shall survive the termination or expiration of this Agreement. BSL shall be
entitled to compensation under Section 2 (and payment for expenses under Section
12) based on the completion of a Financing prior to the termination or
expiration of this Agreement. In addition, upon termination or expiration of
this Agreement, BSL shall be entitled to a Success Fee(s) during the two (2)
year period following the termination or expiration of this Agreement if the
Company completes a Financing with a party, which became aware of the Company or
which became known to the Company prior to such termination or expiration, and
or which completed a Financing with the Company. Within thirty (30) days of the
Effective Date and / or from time to time during the Term of this Agreement and
/ or within ten (10) business days after the expiration or termination of this
Agreement, BSL will provide to the Company a list in writing of all persons or
entities introduced by BSL to the Company pursuant to this Agreement (the
“Introduction List”). Within ten (10) business day following the delivery of the
Introduction List to the Company, the Company will provide BSL with written
notice of any objections to the inclusion of any person or entity in the
Introduction List and state the basis for each objection in reasonable detail.
The Parties will cooperate to resolve the status of any person or entity as to
which the Company shall have made a timely and proper objection.

 

 

 

6.  

Indemnification. The indemnification provisions set forth in Exhibit A hereto
are incorporated by reference and are a part of this Agreement.



 

  5



 



    

7.

Notices. Any notice required shall be in writing and may be delivered by hand,
e-mail, fax or first-class mail to the following addresses (or at such other
email, fax number or address as shall hereafter be specified by such party by
like notice):



 

 

(a)

If to the Company, to:

 

 

 

 

 

Ron Loudoun, CEO

 

 

Green Hygienics Holdings Inc.

 

 

13795 Blaisdell Place, Suite 202

 

 

Poway, CA 92064

 

 

Telephone Number:

 

 

Fax Number:

 

 

E-mail: XXXXXXXXXX

 

 

 

 

(b)

If to BSL, to:

 

 

 

 

 

Keith Moore, CEO

 

 

Boustead Securities, LLC

 

 

6 Venture, Suite 395

 

 

Irvine, CA 92618

 

 

Telephone Number: (XXX) XXX-XXXX

 

 

Fax Number: (XXX) XXX-XXXX

 

 

E-mail:



 

 

Notices shall be deemed to have been given contemporaneously in the case of fax
or e-mail. Notices given by first class mail shall be deemed to have been given
seven days after mailing. Evidence that the notice was properly addressed,
stamped and mailed shall be prima facie evidence of mailing.

 

 

8.

Company to Control Financings. The terms and conditions under which the Company
would enter into a Financing shall be at the sole discretion of the Company.
Nothing in this Agreement shall obligate the Company to actually consummate a
Financing. The Company may terminate any negotiations or discussions at any time
and reserves the right not to proceed with a Financing.

 

 

9.

Confidentiality of Company Information. BSL, and its officers, directors,
employees and agents shall use commercially reasonable efforts to maintain in
strict confidence and not copy, disclose or transfer to any other party (1) all
confidential business and financial information regarding the Company and its
affiliates, including without limitation, projections, business plans, marketing
plans, product development plans, pricing, costs, customer, vendor and supplier
lists and identification, channels of distribution, and terms of identification
of proposed or actual contracts and (2) all confidential technology of the
Company. In furtherance of the foregoing, BSL agrees that it shall not transfer,
transmit, distribute, download or communicate, in any electronic, digitized or
other form or media, any of the confidential technology of the Company. The
foregoing is not intended to preclude BSL from utilizing, subject to the terms
and conditions of this Agreement, the Financing or Offering Memorandum and/or
other documents prepared or approved by the Company.



 

  6



 



 

 

All communications regarding any possible transactions, requests for due
diligence or other information, requests for facility tours, product
demonstrations or management meetings, will be submitted or directed to the
Company, and BSL shall not contact any employees, customers, suppliers or
contractors of the Company or its affiliates without express permission. Nothing
in this Agreement shall constitute a grant of authority to BSL or any
representatives thereof to remove, examine or copy any particular document or
types of information regarding the Company, and the Company shall retain control
over the particular documents or items to be provided, examined or copied. BSL
shall be permitted to maintain at least one copy of all Company information,
confidential or not, in any format, whether electronic, digital or hard copy, to
satisfy its recordkeeping requirements.

 

 

 

The provisions of this Section shall survive any termination of this Agreement.

 

 

10.

Press Releases, Etc. The Company shall control all press releases or
announcements to the public, the media or the industry regarding any Financing
or business relationship involving the Company or its affiliates. Except for
communication to Investors in furtherance of this Agreement, BSL will not
disclose the fact that discussions or negotiations are taking place concerning a
possible Financing involving the Company, or the status or terms and conditions
thereof.

 

 

11.

Due Diligence: Neither the Company, nor any of its directors, officers or
stockholders, should, in any way rely on BSL to perform any due diligence with
respect to the Company. It is expressly understood and agreed that the Investors
will conduct their own due diligence on the Company and the opportunity.

 

 

12.

Expenses, Etc. The Company agrees to reimburse BSL for: i) BSL’s legal expenses
in connection with this engagement which shall be $7,500; and ii) all
pre-approved in writing (email or otherwise) out-of-pocket expenses incurred by
BSL in providing the services pursuant to this Agreement. Such expenses shall be
reimbursed within thirty (30) days of submission to the Company of BSL’s invoice
and appropriate support for such expenses.

 

 

13.

Compliance with Laws. BSL represents and warrants that it shall conduct itself
in compliance with applicable federal and state laws. BSL represents that it is
not a party to any other Agreement, which would conflict with or interfere with
the terms and conditions of this Agreement.

 

 

14.

Assignment Permissible. BSL reserves the right to assign this Agreement to one
or more sub-agents with respect to any Financing, subject to the prior written
consent of the Company. Any approved sub-agent shall be paid a portion of
Success Fees as may be determined by BSL. The Company does acknowledge that BSL
may pay other consultants or agents in connection with the Financing(s).

 

 

15.

Amendments. Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.



 

  7



 



    

16.

Governing Law; Dispute Resolution; Attorneys’ Fees. This Agreement shall be
deemed to have been made in the State of Delaware and shall be construed, and
the rights and liabilities determined, in accordance with the law of the State
of Delaware, without regard to the conflicts of laws rules of such jurisdiction.
Any controversy or claim relating to or arising from this Agreement (a
“Dispute”) shall be settled, as applicable, in federal court located in Los
Angeles, California. Should a Dispute not rise to meet the qualifications of
filing in federal court in Los Angeles, CA, then the Dispute shall be resolved
by arbitration in accordance with the Arbitration Rules of the Financial
Industry Regulatory Authority (“FINRA”) as such rules may be modified herein or
as otherwise agreed by the parties in controversy. The forum for arbitration
shall be Orange County, California. Following thirty (30) days’ notice by any
party of intention to invoke arbitration, any Dispute arising under this
Agreement and not mutually resolved within such thirty (30) day period shall be
determined by the arbitrators upon which the parties agree. In the event a suit,
action, arbitration, or other proceeding of any nature whatsoever, including,
without limitation, any proceeding under the U.S. Bankruptcy Code, is instituted
by any party to interpret or enforce any provision of this Agreement, then the
prevailing party shall be entitled to recover from the other parties its
reasonable attorneys’, paralegals’, accountants’, and other experts’ fees, and
all other fees, costs, and expenses actually incurred and reasonably necessary
in connection therewith.

 

 

17.

WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
AND AGREES NOT TO REQUEST A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

 

18.

Waiver. Neither BSL’s nor the Company’s failure to insist at any time upon
strict compliance with this Agreement or any of its terms nor any continued
course of such conduct on their part shall constitute or be considered a waiver
by BSL or the Company of any of their respective rights or privileges under this
Agreement.

 

 

19.

Severability. If any provision herein is or should become inconsistent with any
present or future law, rule or regulation of any sovereign government or
regulatory body having jurisdiction over the subject matter of this Agreement,
such provision shall be deemed to be rescinded or modified in accordance with
such law, rule or regulation. In all other respects, this Agreement shall
continue to remain in full force and effect.

 

 

20.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, and will become effective and binding upon
the Parties at such time as all of the signatories hereto have signed a
counterpart of this Agreement. All counterparts so executed shall constitute one
Agreement binding on all of the Parties hereto, notwithstanding that all of the
Parties are not signatory to the same counterpart. Each of the Parties hereto
shall sign a sufficient number of counterparts so that each party will receive a
fully executed original of this Agreement.

 

 

21.

Entire Agreement. This Agreement (together with Exhibit A hereto) constitutes
the entire agreement between the Company and BSL. No other agreements,
cove-nants, representations or warranties, express or implied, oral or written,
have been made by any party hereto to any other party concerning the subject
matter hereof. All prior and contemporaneous conversations, negotiations,
possible and alleged agreements, representations, covenants and warranties
concerning the subject matter hereof are merged herein and shall be of no
further force or effect.



 

  8



 



    

22.

English Language. This Agreement is expressed in the English language. If this
Agreement is translated by either party to another language for any purpose, the
English language version shall govern over any translation in the event of any
inconsistency, discrepancy or conflict in interpretation. All communications,
notices, and other actions relating to this Agreement shall be in the English
language.

 

 

23.

No Warranties. BSL DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES
REGARDING THE SERVICES WHICH ARE NOT EXPRESSLY STATED IN THIS AGREEMENT, WHETHER
EXPRESS OR IMPLIED, TO THE FULLEST EXTENT PERMISSIBLE BY LAW. BSL DISCLAIMS ANY
AND ALL REPRESENTATIONS AND WARRANTIES TO ANY PARTY THAT IS NOT A COMPANY
SIGNATORY AND COMPANY ACKNOWLEDGES THAT THERE ARE NO INTENDED THIRD-PARTY
BENEFICIARIES OF THIS AGREEMENT. COMPANY UNDER:

 

 

 

(i) THE PERSONNEL REPRESENTING BSL IN NEGOTIATING THIS AGREEMENT DO NOT HAVE
AUTHORITY TO MAKE ANY STATEMENTS, PROMISES OR REPRESENTATIONS IN CONFLICT WITH
OR IN ADDITION TO THE INFORMATION IN THIS AGREEMENT AND BSL SPECIFICALLY
DISCLAIMS ANY RESPONSIBILITY FOR ANY SUCH STATEMENTS, PROMISES, OR
REPRESENTATIONS; STANDS AND ACKNOWLEDGES THAT:

 

 

 

(ii) COMPANY HAS NOT RELIED UPON SUCH STATEMENTS, PROMISES, OR REPRESENTATIONS
AND WAIVES ANY RIGHTS OR CLAIMS ARISING FROM ANY SUCH STATEMENTS, PROMISES, OR
REPRESENTATIONS;

 

 

 

(iii) WHILE COMPANY AND THE PERSONNEL REPRESENTING BSL IN NEGOTIATING THIS
AGREEMENT MAY HAVE DISCUSSED POTENTIAL VALUE RANGES FOR THE COMPANY AND/OR
TARGET SALE PRICES AND TRANSACTION STRUCTURES, THE EXACT VALUE OF THE COMPANY
COULD NOT POSSIBLY BE ASCERTAINED BY BSL OR ANY OTHER PARTY WITHOUT GOING TO
MARKET AND, FURTHER, THAT THE EXACT VALUE OF THE COMPANY AND THE PRECISE
STRUCTURE OF AN EVENTUAL TRANSACTIONS CAN ONLY BE DETERMINED BY WHAT A WILLING
AND ABLE COUNTERPARTY AGREES TO PAY AND COMPANY AGREES TO ACCEPT IN AN
ARMS-LENGTH TRANSACTION IN THE ABSENCE OF DURESS;

 

 

 

(iv) BSL’S ENGAGEMENT IS NOT A GUARANTEE THAT A VALUE OR STRUCTURE ACCEPTABLE TO
COMPANY WILL OR CAN BE ACHIEVED VIA THE PROVISION OF THE SERVICES;

 

 

24.

Non-Circumvention. Other than as provided for herein, the Company agrees to NOT
proceed with any operating relationship or transaction with any investors,
introduced client, entities or persons or any other contact introduced by BSL to
the Company. The Company agrees to NOT to attempt to contact any Investors,
entities or persons or any other contact introduced by BSL to the Company
without prior written approval from BSL. This Section shall survive termination
or expiration of the Agreement.



 

  9



 



 

25.

Non-Solicitation. Absent the written consent of the other parties, no party
will, during the term of this Agreement and continuing for a period of one (1)
year from the date of termination of this Agreement, solicit or attempt to
entice away, hire or engage any person who is at any time during the Term
employed or engaged to perform services by the other party. Notwithstanding the
foregoing, the restrictions in this Section shall not apply to employees or
consultants who have been terminated by a party and are not subject to
restrictive contractual obligations or covenants (including but not limited to
any non-competition or garden leave provisions) with respect to such party.

 

 

26.

No Commitment or Guarantee. The execution of this Agreement does not constitute
a commitment by BSL or the Company to consummate any transaction contemplated
hereunder and does not ensure the successful placement of securities of any
investment vehicle or the success of BSL with respect to finding any investors
or the success with respect to any Funding. No promises or representations have
been made except as expressly set forth in this Agreement and the parties have
not relied on any promises or representations except as expressly set forth in
this Agreement. BSL does not guarantee that they will be successful in
identifying or referring Investors and shall have no liability to the Company or
any investment vehicle in the event that no Investors are identified, any
Investor decides not to invest, and/or if the Company decides not to accept an
Investor’s investment or separately managed account.

 

 

27.

Further Assurances. The parties shall afford each other reasonable assurances,
including written representations and access to any correspondence, agreements,
or other documents, which the other party may reasonably request for the purpose
of verifying compliance with the terms and conditions of this Agreement.



 

Please confirm that the foregoing is in accordance with our understanding by
signing and returning one copy of this Agreement to BSL to indicate the
Company’s acceptance of the terms set forth herein.

 

By signing this Agreement, the signing party represents that he/it has
unconditional authority to enter into this Agreement on behalf of each party
hereto.

 

  Boustead Securities, LLC (“BSL”)         By: /s/ Keith Moore

 

 

Keith Moore, CEO

         

Green Hygienics Holdings Inc.

(the “Company”)

 

 

 

 

 

 

By:

/s/ Ron Loudoun

 

 

 

Ron Loudoun, CEO

 



 

  10



 



 

EXHIBIT A

Indemnification

 

The Company agrees that it shall indemnify and hold harmless, BSL, its members,
managers, officers, employees, agents, affiliates and controlling persons within
the meaning of Section 20 of the Securities Exchange Act of 1934 and Section 15
of the Securities Act of 1933, each as amended (any and all of whom are referred
to as an “Indemnified Party”), from and against any and all losses, claims,
damages, liabilities, or expenses, and all actions in respect thereof
(including, but not limited to, all legal or other expenses reasonably incurred
by an Indemnified Party in connection with the investigation, preparation,
defense or settlement of any claim, action or proceeding, whether or not
resulting in any liability), incurred by an Indemnified Party with respect to,
caused by, or otherwise arising out of any transaction contemplated by this
Agreement or BSL’s performing the services contemplated hereunder; provided,
however, the Company will not be liable to the extent, and only to the extent,
that any loss, claim, damage, liability or expense is finally judicially
determined to have resulted primarily from BSL’s gross negligence or bad faith
in performing such services.

 

If the indemnification provided for herein is conclusively determined (by an
entry of final judgment by a court of competent jurisdiction and the expiration
of the time or denial of the right to appeal) to be unavailable or insufficient
to hold any Indemnified Party harmless in respect to any losses, claims,
damages, liabilities or expenses referred to herein, then the Company, or its
owners, whether an entity(ies) or individual(s), shall contribute to the amounts
paid or payable by such Indemnified Party in such proportion as is appropriate
and equitable under all circumstances taking into account the relative benefits
received by the Company on the one hand and BSL on the other, from the
transaction or proposed transaction under the Agreement or, if allocation on
that basis is not permitted under applicable law, in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and BSL on the other, but also the relative fault of the Company
and BSL; provided, however, in no event shall the aggregate contribution of BSL
and/or any Indemnified Party be in excess of the net compensation actually
received by BSL and/or such Indemnified Party pursuant to this Agreement.

 

The Company shall not settle or compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened action,
claim, suit or proceeding in which any Indemnified Party is or could be a party
and as to which indemnification or contribution could have been sought by such
Indemnified Party hereunder (whether or not such Indemnified Party is a party
thereto), unless such consent or termination includes an express unconditional
release of such Indemnified Party, reasonably satisfactory in form and substance
to such Indemnified Party, from all losses, claims, damages, liabilities or
expenses arising out of such action, claim, suit or proceeding.

 

In the event any Indemnified Party shall incur any expenses covered by this
Exhibit A, the Company shall reimburse the Indemnified Party for such covered
expenses within ten (10) business days of the Indemnified Party’s delivery to
the Company of an invoice therefor, with receipts attached. Such obligation of
the Company to so advance funds may be conditioned upon the Company’s receipt of
a written undertaking from the Indemnified Party to repay such amounts within
ten (10) business days after a final, non-appealable judicial determination that
such Indemnified Party was not entitled to indemnification hereunder.

 

The foregoing indemnification and contribution provisions are not in lieu of,
but in addition to, any rights which any Indemnified Party may have at common
law hereunder or otherwise, and shall remain in full force and effect following
the expiration or termination of BSL’s engagement and shall be binding on any
successors or assigns of the Company and successors or assigns to all or
substantially all of the Company’s business or assets.

 

  11



 

 